REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 and 16-21 are allowed.
Claims 1and 12 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose obtain, based on the identity information, type information of a serving network corresponding to the identity information; and send, based on the type information, a second message comprising API information of a first network element for the terminal or the group, wherein the second message is for responding to the first message or notifying the API support capability.
It is noted that the closest prior art, Sama et al. (US 20170199751, Jul. 13,2017) shows a first database identifying for at least one user terminal managed by the IP core network and served by the base station at least one of the virtual functions allocated to the terminal, the virtual functions with a connection server identifier of that function and with a state of that function.
It is noted that the closest prior art, Chandrasekaran et al.  (US 20170149967, May 25, 2017), Shows multiple virtual machines configured to provide a corresponding Application Programming Interface (API) which can be used to effect transfer of data to and from the physical memory resources allocated to that computer system.
However, Sama et al. and Chandrasekaran et al. fails to disclose or render obvious the above underlined limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464